Appeal from so much of order dated June 27, 1930, as denies motion for reargument dismissed upon the ground that an appeal does not lie. (Young v. Corning, 183 App. Div. 923.) Order of said date, in so far as it directs payment of alimony, affirmed, with ten dollars costs and disbursements. No opinion. Appeal from order dated June 10, 1930, directing payment of counsel fee dismissed, the appeal having been abandoned and the amount paid. Lazansky, P. J., Kapper and Carswell, JJ., concur; Davis, J., dissents from that part of the order of June 27, 1930, which directs payment of alimony but concurs in the dismissal of the appeal from that part of said order which denies motion for reargument, and in the dismissal of the appeal from the order of June 10, 1930, directing payment of counsel fee; Scudder,.J., not voting.